Citation Nr: 1024192	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-30 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for any right knee 
disability.

2.  Entitlement to service connection for any left knee 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900.

The Veteran performed active military service from August 
1950 to September 1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2006-issued rating decision of the Department 
of Veterans Affairs (VA) Special Processing Unit in 
Cleveland, Ohio, that denied service connection for arthritis 
of both knees.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that bilateral knee arthritis, with right 
total knee replacement in May 2006, is the result of his Army 
military occupational specialty of paratrooper.  He reported 
30 jumps in heavy gear.  Although he has not mentioned it, 
rigorous preparatory training for such jumps might also 
involve wear and tear on the joints from practice parachute 
landing falls.  He has also reported that knee pains have 
followed him ever since active service.  

The National Personnel Records Center has reported that 
Service Treatment Reports are not available for this Veteran.  
No VA examination has been performed.  VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion where such is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The case is therefore remanded to the AMC for the following 
action:

1.  The AMC should make arrangements for 
an examination of both knees by an 
orthopedist (an M.D.).  The claims file 
should be made available to the physician 
for review.  The physician is asked to 
review the claims file, note that review 
in the report, elicit a history of 
relevant symptoms from the Veteran, 
examine him, and offer current diagnoses 
for the knees.  The physician is asked to 
address the likelihood, that is, whether 
it is at least as likely as not (50 
percent or greater possibility) that any 
right or left knee disorder is related to 
active military service, including 
parachute training and jumping.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.  

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claims for service connection for the 
knees.  If the benefits sought remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action by the Veteran is required 
until he receives further notice; however, the Veteran is 
advised that failure to report for examination, without good 
cause, may have adverse consequences on his claims.  38 
C.F.R. § 3.655 (2009).  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



